DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the diesel particulate burner of claims 1 and 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8, 10 – 16, 22, 23 and 28 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 28 recites the limitation "the diesel particulate filter system".  There is insufficient antecedent basis for this limitation in the claims.
Claims 2 – 7, 10 – 16, 22, 23, 29 and 30 are rejected by virtue of depending from either claim 1 and claim 28.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 8, 10 – 16, 22, 23 and 28 – 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (U.S. Patent Application Publication No. US 2017/0254259 A1).
Regarding claim 1, as best understood in view of the 112(b) issue noted above, Johnson discloses a system to provide HHO gas to a diesel engine, comprising a multi-point gas distribution system adapted to receive an HHO gas supply, comprising i) a plurality of injectors (702) configured to deliver a portion of the received HHO gas supply at multiple locations about a diesel engine (Figure 7; paragraph [0015]); and ii) at least one HHO gas injector (702) configured to deliver a further portion of the received HHO gas supply to a diesel particulate burner of the diesel particulate filter system (paragraphs [0050] and [0139] disclose that the system includes a DPF) for combusting a fuel in the presence of the further portion of the received HHO gas supply (Figure 7; paragraphs [0015], [0016], [0050], [0094] and [0139] – as noted, Johnson discloses a plurality of HHO injectors configured to deliver HHO gas to intake ports of a plurality of cylinders of the engine.  Johnson specifically discloses at paragraph [0094] that a fuel (for example diesel or gasoline) and HHO gas are supplied to the combustion chambers 720 via fuel injector 706 and HHO injector 702 respectfully, where the fuel is combusted in the presence of the HHO gas.  In this manner, the combustion chambers are diesel particulate burners.  Thus, any one of the injectors 702 and the associated combustion chamber 720 serves as the at least one HHO gas injector configured to deliver a further portion of the received HHO 
Regarding claim 2, Johnson further discloses wherein at least one injector of the plurality of injectors (702) is coupled to an HHO gas outlet (via a lance 710), the at least one injector cooperatively configured with the diesel engine to be fixedly positioned at a predetermined location about the diesel engine, whereby the HHO gas outlet is within 3 inches of at least one combustion chamber inlet of the diesel engine (Figure 7; paragraphs [0015] and [0094]).
Regarding claim 3, Johnson further discloses wherein the at least one injector is configured to be fixedly positioned at a retrofitted attachment point of the diesel engine (paragraph [0081]).
Regarding claim 4, Johnson further discloses wherein the combustion chamber inlet is an air intake orifice (paragraph [0015]).
Regarding claim 5, Johnson further discloses further comprising a control system, the control system configured to control timing and/or duration of the delivering a portion and the delivering a further portion (paragraph [0020]).
Regarding claim 6, Johnson further discloses wherein the timing and/or duration of the further delivering is different from the timing and/or duration of the delivering (paragraph [0020]).
Regarding claim 7, Johnson further discloses wherein the control system is configured to process intake stroke timing data for at least one air intake orifice of the diesel engine (paragraph [0020]).
Regarding claim 8, Johnson further discloses which is adapted to provide HHO gas to a diesel engine coupled to a vehicle (See paragraphs [0021] and [0027]).

Regarding claim 11, Johnson further discloses wherein the multi-point gas distribution system is adapted to connect to an HHO gas supply system (paragraph [0015]).
Regarding claim 12, Johnson further discloses wherein the multipoint gas distribution system is adapted to connect to an outlet of an electrolysis unit (paragraph [0015]).
Regarding claim 13, Johnson further discloses further comprising a gas pressure regulator (paragraph [0017]).
Regarding claim 14, Johnson further discloses wherein the gas pressure regulator is configured to at least partially control a pressure of the multi-point gas distribution system relative to a combustion air intake pressure of the diesel engine (paragraph [0018]).
Regarding claim 15, Johnson further discloses wherein the multi-point gas distribution system is configured to receive the HHO gas supply at a pressure in the range of 45-50 psig (paragraph [00124]).
Regarding claim 16, Johnson further discloses further comprising a heat exchanger, the heat exchanger having a first inlet adapted to connect to an engine coolant line, the heat exchanger having a second inlet adapted to connect to the multipoint gas distribution system (paragraph [0017]).
Regarding claim 22, Johnson further discloses wherein a first injector of the plurality of injectors is configured to deliver HHO gas to a first combustion chamber (720) of the diesel engine during a portion of an intake stroke of a first combustion cylinder, the first combustion cylinder comprising the first combustion chamber (Figure 7; paragraphs [0020], [0022] and [0094]).
Regarding claim 23, Johnson further discloses wherein the portion is less than 50% of the intake stroke (paragraphs [0020] and [0022]; i.e. capable of such use as no ECU or other control is claimed).
Regarding claim 28, as best understood in view of the 112(b) issue noted above, Johnson discloses a system to provide HHO gas to a diesel engine, comprising:

a plurality of injectors (702) configured to deliver a portion of the HHO gas supply at multiple locations about a diesel engine, comprising:
a)    a first injector (702) of the plurality of injectors configured to deliver a first portion of the HHO gas supply to a first location about a first combustion chamber inlet of the diesel engine (Figure 7; paragraph [0015]);
b)    a second injector (702) of the plurality of injectors configured to deliver a second portion of the HHO gas supply to a second location about a second combustion chamber inlet of the diesel engine (Figure 7; paragraph [0015]);
c)    at least a third injector (702) of the plurality of injectors configured to deliver at least a third portion of the HHO gas supply to at least a third location about at least a third combustion chamber inlet of the diesel engine (Figure 7; paragraph [0015]); and
d)    at least one HHO gas injector (702) configured to deliver a further portion of the received HHO gas supply to a diesel particulate burner of the diesel particulate filter system (paragraphs [0050] and [0139] disclose that the system includes a DPF) for combusting a fuel in the presence of the further portion of the received HHO gas supply (Figure 7; paragraphs [0015], [0016], [0050], [0094] and [0139] – as noted, Johnson discloses a plurality of HHO injectors configured to deliver HHO gas to intake ports of a plurality of cylinders of the engine.  Johnson specifically discloses at paragraph [0094] that a fuel (for example diesel or gasoline) and HHO gas are supplied to the combustion chambers 720 via fuel injector 706 and HHO injector 702 respectfully, where the fuel is combusted in the presence of the HHO gas.  In this manner, the combustion chambers are diesel particulate burners.  Thus, any one of the injectors 702 and the associated combustion chamber 720 serves as the at least one HHO gas injector configured to deliver a further portion of the received HHO gas supply to a diesel particulate burner of the diesel particulate filter system for combusting a fuel in the presence of the further portion of the received HHO 
Regarding claim 29, Johnson further discloses a first lance (710) cooperatively coupled to the first injector (Figure 7; paragraphs [0015] and [0094]).
Regarding claim 30, Johnson further discloses wherein the first lance defines an outlet distal from the injector, the outlet for positioning within 3 inches of the first combustion chamber inlet (Figure 7; paragraph [0015]). 

Examiner note – assuming arguendo that Johnson fails to disclose the limitation of “at least one HHO gas injector configured to deliver a further portion of the received HHO gas supply to a diesel particulate burner of the diesel particulate filter system for combusting a fuel in the presence of the further portion of the received HHO gas supply” in independent claims 1 and 28 (which the Office does not concede), an alternate rejection is presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 8, 10 – 16, 22, 23 and 28 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Morley et al. (U.S. Patent Application Publication No. US 2011/0289906 A1).
Regarding claim 1, as best understood in view of the 112(b) issue noted above, Johnson discloses a system to provide HHO gas to a diesel engine, comprising a multi-point gas distribution system adapted to receive an HHO gas supply, comprising i) a plurality of injectors (702) configured to deliver a portion of the received HHO gas supply at multiple locations about a diesel engine (Figure 7; paragraph [0015]).

Morley is directed to an engine system which uses HHO gas.  Morley specifically discloses at least one HHO gas injector (36) configured to deliver a portion of the received HHO gas supply to a diesel particulate burner (regeneration unit 26) of the diesel particulate filter system for combusting a fuel in the presence of the further portion of the received HHO gas supply (Figures 1 and 8; paragraphs [0003] - [0007], [0026] - [0031] and [0041]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Johnson to include at least one HHO gas injector configured to deliver a further portion of the received HHO gas supply to a diesel particulate burner of the diesel particulate filter system for combusting a fuel in the presence of the further portion of the received HHO gas supply as taught by Morley, as both references and the claimed invention are directed to engine systems which use HHO gas.  As disclosed by Morley, it is well known for an engine system to include at least one HHO gas injector configured to deliver a portion of the received HHO gas supply to a diesel particulate burner of the diesel particulate filter system for combusting the further portion of the received HHO gas supply, to raise the temperature of the exhaust to regenerate a DPF (paragraphs [0004], [0005], [0009], [0010] and [0027]).  Further, Morley discloses the diesel particulate burner combusts the HHO gas in the presence of exhaust gas (paragraph [0041] - the exhaust gas is introduced into the burner through apertures 149.  It is well known that exhaust gas includes uncombusted fuel.  Thus, the diesel particulate burner of Morley combusts a fuel in the presence of the HHO gas).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson with the teachings of Morley to include at least one HHO gas injector 
Regarding claim 2, Johnson further discloses wherein at least one injector of the plurality of injectors (702) is coupled to an HHO gas outlet (via a lance 710), the at least one injector cooperatively configured with the diesel engine to be fixedly positioned at a predetermined location about the diesel engine, whereby the HHO gas outlet is within 3 inches of at least one combustion chamber inlet of the diesel engine (Figure 7; paragraphs [0015] and [0094]).
Regarding claim 3, Johnson further discloses wherein the at least one injector is configured to be fixedly positioned at a retrofitted attachment point of the diesel engine (paragraph [0081]).
Regarding claim 4, Johnson further discloses wherein the combustion chamber inlet is an air intake orifice (paragraph [0015]).
Regarding claim 5, Johnson further discloses further comprising a control system, the control system configured to control timing and/or duration of the delivering a portion and the delivering a further portion (paragraph [0020]).
Regarding claim 6, Johnson further discloses wherein the timing and/or duration of the further delivering is different from the timing and/or duration of the delivering (paragraph [0020]).
Regarding claim 7, Johnson further discloses wherein the control system is configured to process intake stroke timing data for at least one air intake orifice of the diesel engine (paragraph [0020]).
Regarding claim 8, Johnson further discloses which is adapted to provide HHO gas to a diesel engine coupled to a vehicle (See paragraphs [0021] and [0027]).

Regarding claim 11, Johnson further discloses wherein the multi-point gas distribution system is adapted to connect to an HHO gas supply system (paragraph [0015]).
Regarding claim 12, Johnson further discloses wherein the multipoint gas distribution system is adapted to connect to an outlet of an electrolysis unit (paragraph [0015]).
Regarding claim 13, Johnson further discloses further comprising a gas pressure regulator (paragraph [0017]).
Regarding claim 14, Johnson further discloses wherein the gas pressure regulator is configured to at least partially control a pressure of the multi-point gas distribution system relative to a combustion air intake pressure of the diesel engine (paragraph [0018]).
Regarding claim 15, Johnson further discloses wherein the multi-point gas distribution system is configured to receive the HHO gas supply at a pressure in the range of 45-50 psig (paragraph [00124]).
Regarding claim 16, Johnson further discloses further comprising a heat exchanger, the heat exchanger having a first inlet adapted to connect to an engine coolant line, the heat exchanger having a second inlet adapted to connect to the multipoint gas distribution system (paragraph [0017]).
Regarding claim 22, Johnson further discloses wherein a first injector of the plurality of injectors is configured to deliver HHO gas to a first combustion chamber (720) of the diesel engine during a portion of an intake stroke of a first combustion cylinder, the first combustion cylinder comprising the first combustion chamber (Figure 7; paragraphs [0020], [0022] and [0094]).
Regarding claim 23, Johnson further discloses wherein the portion is less than 50% of the intake stroke (paragraphs [0020] and [0022]; i.e. capable of such use as no ECU or other control is claimed).
Regarding claim 28, as best understood in view of the 112(b) issue noted above, Johnson discloses a system to provide HHO gas to a diesel engine, comprising a multi-point gas distribution 
As noted above, under this interpretation of Johnson, Johnson discloses the claimed invention except for at least one HHO gas injector configured to deliver a further portion of the received HHO gas supply to a diesel particulate burner of the diesel particulate filter system for combusting a fuel in the presence of the further portion of the received HHO gas supply.
Morley is directed to an engine system which uses HHO gas.  Morley specifically discloses at least one HHO gas injector (36) configured to deliver a portion of the received HHO gas supply to a diesel particulate burner (regeneration unit 26) of the diesel particulate filter system for combusting a fuel in the presence of the further portion of the received HHO gas supply (Figures 1 and 8; paragraphs [0003] - [0007], [0026] - [0031] and [0041]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Johnson to include at least one HHO gas injector configured to deliver a further portion of the received HHO gas supply to a diesel particulate burner of the diesel particulate filter system for combusting a fuel in the presence of the further portion of the received HHO gas supply as taught by Morley, as both references and the claimed invention are directed to engine systems which use HHO gas.  As disclosed by Morley, it is well known for an engine system to include at 
Regarding claim 29, Johnson further discloses a first lance (710) cooperatively coupled to the first injector (Figure 7; paragraphs [0015] and [0094]).
Regarding claim 30, Johnson further discloses wherein the first lance defines an outlet distal from the injector, the outlet for positioning within 3 inches of the first combustion chamber inlet (Figure 7; paragraph [0015]). 

Response to Arguments
Applicant’s arguments filed August 10, 2021 with respect to the 103 rejection over Johnson in view of Turgeon have been fully considered and are persuasive.  
Regarding the 102 rejection as anticipated by Johnson, the applicant alleges that Johnson does not teach or suggest supplying HHO gas to a diesel particulate filter burner to assist in the regeneration of a diesel particulate filter.
Initially, the Office notes that In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a diesel particulate filter burner to assist in the regeneration of a diesel particulate filter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Independent claim 1 and 28 do not include anything about using the burner to assist in the regeneration of a diesel particulate filter.  The claims merely include delivering “a further portion of the received HHO gas supply to a diesel particulate burner of the diesel particulate filter system for combusting a fuel in the presence of the further portion of the received HHO gas supply”.
However, as noted above, Johnson discloses a plurality of HHO injectors configured to deliver HHO gas to intake ports of a plurality of cylinders of the engine.  Johnson specifically discloses at paragraph [0094] that a fuel (for example diesel or gasoline) and HHO gas are supplied to the combustion chambers 720 via fuel injector 706 and HHO injector 702 respectfully, where the fuel is combusted in the presence of the HHO gas.  In this manner, the combustion chambers are diesel particulate burners.  Thus, any one of the injectors 702 and the associated combustion chamber 720 serves as the at least one HHO gas injector configured to deliver a further portion of the received HHO gas supply to a diesel particulate burner of the diesel particulate filter system for combusting a fuel in the presence of the further portion of the received HHO gas supply as claimed.
Assuming for the sake of argument that Johnson fails to disclose the limitation of “at least one HHO gas injector configured to deliver a further portion of the received HHO gas supply to a diesel particulate burner of the diesel particulate filter system for combusting a fuel in the presence of the further portion of the received HHO gas supply” in independent claims 1 and 28 (which the Office does not concede), an alternate rejection of Johnson in view of Morley is presented above.

Conclusion
Accordingly, claims 1 – 8, 10 – 16, 22, 23 and 28 – 30 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746